Case 5:19-cv-00075-SMH-MLH Document 21 Filed 08/20/21 Page 1 of 1 PageID #: 926




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

 KEVIN LAMONT LOGAN #581798                      CIVIL ACTION NO. 19-cv-0075-P

 VERSUS                                          CHIEF JUDGE S. MAURICE HICKS, JR.

 JASON KENT                                      MAGISTRATE JUDGE HORNSBY

                                      JUDGMENT

         For the reasons assigned in the Report and Recommendation of the Magistrate

 Judge previously filed herein, noting the lack of objections thereto, and having thoroughly

 reviewed the record and concurring with the findings of the Magistrate Judge under the

 applicable law;

         IT IS ORDERED that Petitioner’s petition for writ of habeas corpus be DENIED as

 untimely.

         Rule 11 of the Rules Governing Section 2254 Proceedings for the U.S. District

 Courts requires the district court to issue or deny a certificate of appealability when it

 enters a final order adverse to the applicant. The court, after considering the record in

 this case and the standard set forth in 28 U.S.C. Section 2253, denies a certificate of

 appealability. Jurists of reason would not find it debatable whether the petition states a

 valid claim of the denial of a constitutional right and whether this court was correct in its

 procedural ruling. See Slack v. McDaniel, 120 S.Ct. 1595, 1604 (2000).

         THUS DONE AND SIGNED, at Shreveport, Louisiana, this the 20th day of August,

 2021.
